Citation Nr: 1643009	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  14-29 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea to include as secondary to service connected post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a gastrointestinal disorder (other than irritable bowel syndrome) to include hiatal hernia and gastroesophageal reflux disease (GERD) to include as secondary to service connected PTSD.

3.  Entitlement to service connection for right shin splints.

4.  Entitlement to service connection for skin rash to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Brett Buchanan, Agent



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from February 1993 to August 2000 with the Marine Corps; March 2003 to February 2004 with the Army National Guard; January 2005 to June 2006 with the Army; and May 2009 to September 2010 with the Army National Guard.  The National Guard service includes periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007, November 2008, and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In October 2016, the RO granted service connection for irritable bowel syndrome (IBS). The Veteran did not appeal either the rating or effective date assigned for this disability it is no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Veterans Benefits Management System (VBMS) and Virtual VA e-folders contain medical records that were submitted after the issuance of the most recent supplemental statement of the case (SSOC) in July 2015 without a waiver of review by the RO.  As the Board is remanding the case, the RO will have a chance to review the documents.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Active military service includes any period of active duty (AD) or ACDUTRA during which the Veteran was disabled from disease or injury and any period of INACDUTRA during which the Veteran was disabled from injury (but not disease).  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106, 1110, 38 C.F.R. §§ 3.6(a), (d), 3.303(a).  See also Harris v. West, 13 Vet. App. 509, 511 (2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); and Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991). 

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  

The service records show that the Veteran served in the National Guard.  So to the extent the Veteran may have a disability as a result of injury or disease incurred or aggravated during his time in the National Guard, it must be noted that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a).  

Thus, to establish his status as a "Veteran" based upon a period of ACDUTRA, he must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  

Similarly, in order for him to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury (but not disease) incurred or aggravated during his INACDUTRA.  See Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Thus, because the Veteran has service in the National Guard, it is critically necessary to determine the exact circumstances surrounding and dates of this service, including insofar as when he was on ACDUTRA and INACDUTRA.  

VA Gulf War Protocol examinations were conducted in March 2012.  Diagnoses of sleep apnea of unknown etiology; IBS; and rash of the face, neck and head, of unknown etiology were reported.  No orthopedic diagnosis was reported regarding right shin splints.  

The e-file contains an Exam Request Report which shows that VA examinations were scheduled in April 2013.  Apparently the Veteran did not report for the scheduled examinations.  In May 2013, service connection was denied for the claimed disabilities, in part because the Veteran failed to report for VA examination.  The Veteran contends that he did not receive notification of scheduled examinations.  Indeed, there is no indication in the e-folders that he was informed of the scheduled examinations by letter.  In light of the ambiguity, the Veteran should be rescheduled for examinations and opinions.  


Accordingly, the case is REMANDED for the following action:

1.  Determine the exact circumstances and dates of the Veteran's service in the National Guard including distinguishing when he was on INACDUTRA versus ACDUTRA.  A detailed summary should be generated and submitted to the medical staff in order to determine the dates that are needed in determining the etiology of the claimed disabilities.

2.  Then the RO should schedule the Veteran for a VA orthopedic examination of the Veteran's right leg/foot. 

The examiner is asked to determine whether the Veteran has right shin splints, and if so, opine whether it is at least as likely as not (fifty percent or greater) that right shin splints had onset during the Veteran's active military service or was caused or aggravated by a disability resulting from disease or injury incurred or aggravated while performing active duty or active duty for training, or from injury incurred or aggravated while performing inactive duty for training.

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.  

A complete rationale for this opinion should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made. 

The Veteran's e-folders and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or he has reviewed the files. 

3.  Schedule a VA dermatology examination for a medical nexus opinion concerning the etiology of any diagnosed skin disorder, but especially in terms of the likelihood it initially manifested during any period of qualifying service (ACDUTRA) or, if pre-existing, was aggravated by the service; or is otherwise related or attributable to any qualifying period of service, when also considering the additional service on ACDUTRA and INACDUTRA.

If, the Veteran suffers from any signs or symptoms that are determined not to be associated with a known clinical diagnosis, the examiner should indicate whether any such condition meets the regulatory definition of either an undiagnosed illness or a medically unexplained chronic multisymptom illness. 

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disabilities.  

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made. 

The Veteran's e-folders and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the files. 

4.  Schedule a VA gastrointestinal examination for a medical nexus opinion concerning the etiology of any diagnosed gastrointestinal disorder (other than IBS), but especially in terms of the likelihood it initially manifested during any period of qualifying service (ACDUTRA) or, if pre-existing, was aggravated by the service; or is otherwise related or attributable to any qualifying period of service, when also considering the additional service on ACDUTRA and INACDUTRA.

The examiner should consider the inservice April 1993 treatment for gastroenteritis.  The examiner should sort out and reconcile all gastrointestinal disorders that have been diagnosed since service including the December 2011 and June 2013 esophagogastroduodenoscopy (EGD) results showing GERD and hiatal hernia as well as September 2016 diagnosis of gastritis with diarrhea.

The examiner should also consider the likelihood (fifty percent or greater) that any diagnosed gastrointestinal disorder was caused or aggravated (meaning chronically worsened), by service-connected PTSD.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disabilities.  

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made. 

The Veteran's e-folders and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the files. 

5.  Then the RO should schedule the Veteran for a VA examination of the Veteran's sleep apnea. 

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's sleep apnea had onset during the Veteran's active military service or was caused or aggravated by a disability resulting from disease or injury incurred or aggravated while performing active duty or active duty for training, or from injury incurred or aggravated while performing inactive duty for training.

The examiner should also consider the likelihood (fifty percent or greater) that the Veteran's sleep apnea was caused or aggravated (meaning chronically worsened), by service-connected PTSD.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disabilities.  

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made. 

The Veteran's e-folders and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the files.

6.  Upon completion of this additional development, readjudicate the claims in light of this additional evidence.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the files to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

